DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 08/29/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 22 and 23 under 35 U.S.C. 103 as being unpatentable over Ishii et al. (UUS 2017/0183360 A1) as set forth in the Non-Final Rejection filed 05/27/22 is overcome by the cancellation of the claims.

4.	The rejection of Claims 21, 25-34, and 37-39 under 35 U.S.C. 103 as being unpatentable over Ishii et al. (UUS 2017/0183360 A1) as set forth in the Non-Final Rejection filed 05/27/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 36 under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2017/0183360 A1) in view of Hayer et al. (US 2015/0322198 A1) as set forth in the Non-Final Rejection filed 05/27/22 is overcome by the Applicant’s amendments.

Claim Objections
6.	Claims 21, 25-34, and 36-40 objected to because of the following informalities:  Claim 21, which the other claims are dependent upon, recites “where at least one group selected from W and V groups in formula (Ar2-B) is N is;” (page 4).  It should be replaced by the following:  “where at least one group selected from W and V groups in formula (Ar2-B) is N .
Appropriate correction is required.

Allowable Subject Matter
7.	Claims 21, 25-34, and 36-40 are currently objected to but would be allowable if amended to overcome the informalities as stated above; furthermore, Claim 41 is allowed. 
	The closest prior art is provided by Ishii et al. (US 2017/0183360 A1), which discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image1.png
    28
    139
    media_image1.png
    Greyscale

(Formula 1) ([0012]) where Ar1-2 are the following, respectively:

    PNG
    media_image2.png
    94
    130
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    328
    270
    media_image3.png
    Greyscale

([0014], [0019]); an embodiment is disclosed:

    PNG
    media_image4.png
    385
    330
    media_image4.png
    Greyscale

(page 12).  However, it is the position of the Office that neither Ishii et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s compound, particularly in regards to the nature of the Ar2 group of formula (I).

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786